
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.37



NINTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT


        NINTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this "Amendment"), dated
as of January 31, 2002, among ELGAR HOLDINGS, INC. ("Holdings"), ELGAR
ELECTRONICS CORPORATION (the "Borrower"), the lenders party to the Credit
Agreement referred to below (the "Banks"), and BANKERS TRUST COMPANY, as Agent
(in such capacity, the "Agent"), and acknowledged by and, to the extent set
forth below, agreed to by, J.F. LEHMAN EQUITY INVESTORS I, L.P. ("JFLEI"). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

W I T N E S S E T H:

        WHEREAS, Holdings, the Borrower, the Banks and the Agent are parties to
a Credit Agreement, dated as of February 3, 1998, and amended and restated as of
May 29, 1998 (as amended, modified or supplemented to, but not including, the
date hereof, the "Credit Agreement");

        WHEREAS, JFLEI previously has entered into the JFLEI Cash Collateral
Agreement and the JFLEI Guaranty in favor of the Agent, the Collateral Agent and
the Banks;

        WHEREAS, the parties hereto wish to amend and/or waive certain
provisions of the Credit Agreement as herein provided;

        WHEREAS, concurrently with the effectiveness of this Amendment, JFLEI
will enter into in favor of the Agent, the Collateral Agent and the Banks (i) a
Guaranty, dated as of January 31, 2002 (as amended, modified or supplemented
from time to time, the "JFLEI II Guaranty") and (y) a Cash Collateral Agreement,
dated as of January 31, 2002 (as amended, modified or supplemented from time to
time, the "JFLEI II Cash Collateral Agreement"); and

        WHEREAS, subject to the terms and conditions of this Amendment, the
parties hereto agree as follows.

        NOW, THEREFORE, it is agreed:

        1.    Holdings, the Borrower, the Banks and the Agent hereby acknowledge
and agree that (i) on the Ninth Amendment Effective Date (as defined below), the
Total Revolving Loan Commitment shall be increased from $5,000,000 to $6,700,000
(as such amount may be reduced from time to time and/or terminated in accordance
with the terms of the Credit Agreement) and (ii) the initial incurrence of any
Revolving Loans pursuant to such increase in the Total Revolving Loan Commitment
may be made on February 1, 2002 only and the proceeds from such initial
incurrence may be used solely for the purposes described in the second sentence
of Section 7.08(a) of the Credit Agreement (as amended hereby). In connection
therewith, Schedule I of the Credit Agreement is hereby amended by deleting the
amount "$5,000,000" appearing each place under the "Revolving Loan Commitment"
column appearing therein and inserting in lieu thereof the amount "$6,700,000".

        2.    Section 1.08(d) of the Credit Agreement is hereby deleted and the
following new Section 1.08(d) is inserted in lieu thereof:

        "(d) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan, monthly in arrears on each Monthly Payment Date,
(ii) in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of one
month, on each date occurring at one month intervals after the first day of such
Interest Period and (iii) in respect of each Loan, on any repayment or
prepayment (on the

1

--------------------------------------------------------------------------------

amount repaid or prepaid), at maturity (whether by acceleration or otherwise)
and, after such maturity, on demand."

        3.    Sections 3.01(a), (b) and (c) of the Credit Agreement are each
hereby amended by deleting the words "quarterly in arrears on each Quarterly
Payment Date" appearing in each such Section and inserting the words "monthly in
arrears on each Monthly Payment Date" in lieu thereof in each such Section.

        4.    Section 3.01 of the Credit Agreement is hereby amended by
inserting the following new clauses (g), (h), (i) and (j) at the end thereof:

        "(g)    The Borrower agrees to pay to the Agent for the pro rata account
of each Bank an amendment fee for the Ninth Amendment in an aggregate amount
equal to $50,000, which fee shall be payable on the earliest of (i) the date on
which the Total Revolving Loan Commitment has been terminated and all other
Obligations have been paid in full (other than indemnities not yet due and
payable), (ii) the date on which the Obligations have been declared (or have
become) due and payable as provided in the last paragraph of Section 10 and
(iii) the Final Maturity Date.

        (h)    The Borrower agrees to pay to the Agent for the pro rata account
of each Bank an additional amendment fee for the Ninth Amendment in an aggregate
amount equal to $50,000, which fee shall be payable on the earliest of (i) the
date on which the Total Revolving Loan Commitment has been terminated and all
other Obligations have been paid in full (other than indemnities not yet due and
payable), (ii) the date on which the Obligations have been declared (or have
become) due and payable as provided in the last paragraph of Section 10 and
(iii) the Final Maturity Date; provided, however, no fee shall be payable
pursuant to this Section 3.01(h) to the extent that the Total Revolving Loan
Commitment has been terminated and all other Obligations have been paid in full
(other than indemnities not yet due and payable) on or before April 30, 2002
except to the extent that such fee would otherwise be due and payable pursuant
to clause (ii) above.

        (i)    The Borrower agrees to pay to the Agent for the pro rata account
of each Bank an additional amendment fee for the Ninth Amendment in an aggregate
amount equal to $50,000, which fee shall be payable on the earliest of (i) the
date on which the Total Revolving Loan Commitment has been terminated and all
other Obligations have been paid in full (other than indemnities not yet due and
payable), (ii) the date on which the Obligations have been declared (or have
become) due and payable as provided in the last paragraph of Section 10 and
(iii) the Final Maturity Date; provided, however, no fee shall be payable
pursuant to this Section 3.01(i) to the extent that the Total Revolving Loan
Commitment has been terminated and all other Obligations have been paid in full
(other than indemnities not yet due and payable) on or before May 31, 2002
except to the extent that such fee would otherwise be due and payable pursuant
to clause (ii) above.

        (j)    The Borrower agrees to pay to the Agent for the pro rata account
of each Bank an additional amendment fee for the Ninth Amendment in an aggregate
amount equal to $150,000, which fee shall be payable on the earlier of (i) the
Final Maturity Date unless on or prior to such date the Total Revolving Loan
Commitment has been terminated and all other Obligations have been paid in full
(other than indemnities not yet due and payable) and (ii) the date on which the
Obligations have been declared (or have become) due and payable as provided in
the last paragraph of Section 10."

        5.    The table appearing in Section 4.02(b) of the Credit Agreement is
hereby amended by deleting the Scheduled Repayment dates and the corresponding
Scheduled Repayment amounts from and after

2

--------------------------------------------------------------------------------

January 30, 2002 and inserting the following new Scheduled Repayment date and
Scheduled Repayment amount in lieu thereof in such table:

        "Final Maturity Date                              $8,750,000".

        6.    Section 7.08(a) of the Credit Agreement is hereby amended by
inserting the following new sentence at the end thereof:

"Without limiting the foregoing, all proceeds of Revolving Loans incurred
pursuant to the increase in the Total Revolving Loan Commitment contemplated by
the Ninth Amendment initially shall be used to make the interest payment on the
Senior Notes that is due on February 1, 2002, and thereafter shall be used
solely for the working capital and general corporate purposes of the Borrower."

        7.    Section 8.01(f) of the Credit Agreement is hereby amended by
deleting the text "Sections 8.01(b) and (c)" appearing therein and inserting the
text "Sections 8.01(a), (b) and (c)" in lieu thereof.

        8.    The text of Section 9.07 of the Credit Agreement is hereby deleted
and the following new text is inserted in lieu thereof:

        "Intentionally omitted."

        9.    The text of Section 9.08 of the Credit Agreement is hereby deleted
and the following new text is inserted in lieu thereof:

        "Intentionally omitted."

        10.    Section 9.09 of the Credit Agreement is hereby deleted and the
following new Section 9.09 is inserted in lieu thereof:

        "9.09 Minimum Consolidated EBITDA; Maximum Capital Expenditures.
(a) Holdings will not permit Consolidated EBITDA for any Test Period ending on
the last day of a fiscal month of Holdings set forth below to be less than the
amount set forth opposite such fiscal month below:

Fiscal Month
Ending Closest To

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

February 28, 2002   $ 175,000 March 31, 2002   $ 340,000 April 30, 2002   $
600,000 May 30, 2002   $ 1,170,000

        (b)    Holdings will not, and will not permit any of its Subsidiaries
to, make any Capital Expenditures, except that during the period from
December 30, 2001 through the Final Maturity Date the Borrower may make Capital
Expenditures in an aggregate amount not to exceed $500,000."

        11.    Section 9 of the Credit Agreement is hereby further amended by
inserting the following new Section 9.16 at the end thereof:

        "9.16 Accounts. Neither Holdings nor any of its Subsidiaries will
maintain any bank account, deposit account, securities account or similar
account with any institution other than (i) those institutions (and accounts at
such institutions) as set forth in Schedule XIV and (ii) accounts maintained
with the Agent."

        12.    Section 10.04 of the Credit Agreement is hereby amended by
deleting the amount "$3,000,000" appearing therein and inserting the amount
"$150,000" in lieu thereof.

3

--------------------------------------------------------------------------------

        13.    Section 10.09 of the Credit Agreement is hereby amended by
deleting the amount "$2,500,000" each place such amount appears therein and
inserting the amount "$150,000" in lieu thereof in each such place.

        14.    The definition of "Consolidated EBITDA" appearing in
Section 11.01 of the Credit Agreement is hereby amended by (i) deleting the word
"and" appearing at the end of clause (x)(ii) thereof and inserting a comma in
lieu thereof and (ii) inserting the following new clause (x)(iv) immediately
after clause (x)(iii) thereof:

"and (iv) (A) the amount of all legal fees and expenses incurred for such period
in connection with the Ninth Amendment, (B) the amount of all consulting fees
and expenses paid to Leary Masson for such period, provided that no more than
$160,000 in the aggregate may be added back pursuant to this sub-clause (B) and
(C) the amount of all Power Ten Restructuring Charges incurred for such period,
provided that no more than $140,000 in the aggregate may be added back pursuant
to this sub-clause (C), in each case (with respect to preceding sub-clauses (A),
(B) and (C)) to the extent that same were deducted in arriving at Consolidated
EBIT for such period".

        15.    The definition of "Credit Documents" appearing in Section 11.01
of the Credit Agreement is hereby amended by inserting the text "the JFLEI II
Guaranty," immediately after the text "the JFLEI Guaranty," appearing therein.

        16.    The definition of "Credit Party" appearing in Section 11.01 of
the Credit Agreement is hereby amended by inserting the following new text at
the end thereof:

        "and, for purposes of Sections 10.02 and 10.03, JFLEI".

        17.    The definition of "Final Maturity Date" appearing in
Section 11.01 of the Credit Agreement is hereby deleted and the following new
definition of "Final Maturity Date" is inserted in lieu thereof:

        "Final Maturity Date" shall mean June 28, 2002."

        18.    The definition of "Guarantor" appearing in Section 11.01 of the
Credit Agreement is hereby amended by inserting the text ", JFLEI (for purposes
of Section 10.08)" immediately after the word "Holdings" appearing therein.

        19.    The definition of "Guaranty" appearing in Section 11.01 of the
Credit Agreement is hereby amended by inserting the text ", the JFLEI II
Guaranty" immediately after the text "the JFLEI Guaranty" appearing therein.

        20.    The definition of "Security Document" appearing in Section 11.01
of the Credit Agreement is hereby amended by inserting the text ", the JFLEI II
Cash Collateral Agreement" immediately after the text "the JFLEI Cash Collateral
Agreement" appearing therein.

        21.    The definition of "Test Period" appearing in Section 11.01 of the
Credit Agreement is hereby deleted and the following new definition of "Test
Period" is inserted in lieu thereof:

"Test Period" shall mean the period from December 30, 2001 to the last day of
the fiscal month of Holdings then last ended (in each case taken as one
accounting period).

        22.    Section 11.01 of the Credit Agreement is hereby further amended
by inserting the following new definitions in the appropriate alphabetical
order:

        "JFLEI II Cash Collateral Agreement' shall have the meaning provided in
the recitals to the Ninth Amendment.

        "JFLEI II Guaranty" shall have the meaning provided in the recitals to
the Ninth Amendment."

4

--------------------------------------------------------------------------------




        "Monthly Payment Date" shall mean the last Business Day of each calendar
month.

        "Ninth Amendment" shall mean the Ninth Amendment and Waiver, dated as of
January 31, 2002, to this Agreement.

        "Power Ten Restructuring Charges" shall mean those restructuring charges
which relate to the merger of Power Ten with and into the Borrower and the
consolidation of Power Ten's operations and facilities with those of the
Borrower.

        23.    The parties hereto hereby acknowledge and agree that,
notwithstanding anything to the contrary contained in any Credit Document, the
occurrence of any event of the type described in Section 10.05 of the Credit
Agreement with respect to JFLEI or the general partner thereof shall constitute
an immediate Event of Default under the Credit Agreement.

        24.    The Banks hereby waive any Default or Event of Default that has
arisen solely as a result of Holdings and the Borrower failing to comply with
(i) Section 9.08 of the Credit Agreement during the period from the last day of
Holdings' fiscal quarter ended closest to September 30, 2001 through and
including January 31, 2002 and (ii) Sections 9.07 and 9.09 of the Credit
Agreement for the Test Periods ended on the last day of Holdings' fiscal
quarters ended closest to September 30, 2001 and December 31, 2001.

        25.    The Credit Agreement is hereby further amended by attaching as
"Schedule XIV" thereto the Schedule XIV attached to this Amendment.

        26.    Holdings and the Borrower hereby agree that, at the request of
the Agent, they will use their commercially reasonable efforts to promptly
obtain control agreements, in form and substance reasonably satisfactory to the
Agent, from those institutions, and with respect to those accounts, listed on
Schedule XIV to the Credit Agreement (as amended hereby).

        27.    Each of Holdings and the Borrower acknowledges and agrees that,
both before and after giving effect to this Amendment, the guaranties and the
security and other interests granted to the Agent, the Collateral Agent and the
other Secured Creditors pursuant to the Credit Documents to which each
respective Credit Party is a signatory shall remain outstanding and in full
force and effect in accordance with the Credit Documents, and shall continue to
support and secure the Obligations, and that the guaranties and the security and
other interests granted to the Agent, the Collateral Agent and the other Secured
Creditors are hereby ratified, confirmed and continued by execution and delivery
hereof. The Credit Documents shall, both before and after giving effect to this
Amendment, remain extant and in full force and effect, and each of the Credit
Parties hereby ratifies and confirms its respective obligations thereunder. The
Borrower hereby acknowledges that, as of the Ninth Amendment Effective Date (but
before giving effect to this Amendment), principal in the amount of $13,750,000,
plus accrued and unpaid interest and applicable fees and expenses, is
outstanding under the Credit Agreement, and further acknowledges its
unconditional liability to pay such amounts (as well as all Obligations incurred
or owing from and after the Ninth Amendment Effective Date) in accordance with
the terms and conditions of the Credit Agreement, all without offset, defense or
counterclaim except to the extent expressly set forth in Section 4.04(b) of the
Credit Agreement.

        28.    JFLEI acknowledges and agrees that, both before and after giving
effect to this Amendment, the guaranties and the security and other interests
granted to the Agent, the Collateral Agent and the other Secured Creditors
pursuant to the JFLEI Guaranty and the JFLEI Cash Collateral Agreement shall
remain outstanding and in full force and effect in accordance with such Credit
Documents, and shall continue to support and secure the Guaranteed Obligations
(as defined in the JFLEI Guaranty), and that the guaranties and the security and
other interests granted to the Agent, the Collateral Agent and the other Secured
Creditors are hereby ratified, confirmed and continued by execution and delivery
hereof. The JFLEI Guaranty and the JFLEI Cash Collateral Agreement shall, both
before and after

5

--------------------------------------------------------------------------------


giving effect to this Amendment, remain extant and in full force and effect, and
JFLEI hereby ratifies and confirms its obligations thereunder.

        29.    In addition to acknowledging and, to the extent provided herein,
agreeing to the other provisions of this Amendment, JFLEI hereby acknowledges
and agrees that (i) its obligations under the JFLEI Guaranty and the JFLEI Cash
Collateral Agreement are separate and independent of its obligations under the
JFLEI II Guaranty and the JFLEI II Cash Collateral Agreement, (ii) for
clarification purposes, the JFLEI Guaranty is hereby amended by inserting the
words "under this Guaranty" immediately after the words "Guaranteed Obligations"
appearing in clauses (x) and (y) of the proviso to the first sentence of
Section 1 of the JFLEI Guaranty, and (iii) the JFLEI Guaranty is hereby further
amended by (a) inserting the text "and the last sentence of this Section 1"
immediately after the words "subject to the limitations set forth in clause (x)
of the proviso of the immediately preceding sentence" appearing in the second
sentence of Section 1 of the JFLEI Guaranty and (b) inserting the following new
sentence at the end of Section 1 thereof:

"The Agent agrees that, prior to seeking personal recourse against the Guarantor
in respect of the Guarantor's obligations under this Guaranty, the Agent will
first seek to enforce this Guaranty against the Guarantor by attempting to
exercise the Agent's remedies under the JFLEI Cash Collateral Agreement;
provided, however, the Agent may seek personal recourse against the Guarantor in
respect of the Guarantor's obligations under this Guaranty in the event that
(x) the Agent cannot get access to the Account Proceeds (as defined in the JFLEI
Cash Collateral Agreement) and withdraw the same from the Account (as defined in
the JFLEI Cash Collateral Agreement) in each case within one Business Day of the
Agent's attempt to do same or (y) after withdrawing such Account Proceeds as
provided above, the Account Proceeds are insufficient to fully cover the
Guarantor's obligations under this Guaranty."

        30.    This Amendment shall become effective on the date (the "Ninth
Amendment Effective Date") when (i) each of Holdings, the Borrower, JFLEI and
the Banks shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile
transmission) the same to the Agent at the Notice Office, (ii) JFLEI shall have
executed and delivered (including by way of facsimile transmission) to the Agent
at the Notice Office a signed counterpart of each of the JFLEI II Guaranty and
the JFLEI II Cash Collateral Agreement and shall have deposited with the
Collateral Agent at least $1,700,000 in cash in accordance with the terms of the
JFLEI II Cash Collateral Agreement, (iii) the Agent shall have received true and
correct copies of resolutions duly approved by the board of directors of
Holdings and the Borrower with respect to the transactions contemplated by this
Amendment, which resolutions shall be in form and substance reasonably
satisfactory to the Agent and shall be certified by the Secretary or an
Assistant Secretary of each such Credit Party, (iv) the Agent shall have
received true and correct copies of resolutions duly approved by the managing
members of the general partner of JFLEI with respect to the transactions
contemplated by this Amendment, the JFLEI II Guaranty and the JFLEI II Cash
Collateral Agreement, which resolutions shall be in form and substance
reasonably satisfactory to the Agent and shall be certified by an authorized
officer of JFLEI or the general partner thereof, and (v) the Agent shall have
received an opinion from Gibson, Dunn & Crutcher LLP, in form and substance
reasonably satisfactory to the Agent, with respect to the transactions
contemplated by this Amendment, the JFLEI II Guaranty and the JFLEI II Cash
Collateral Agreement.

        31.    In order to induce the Banks to enter into this Amendment, each
of Holdings and the Borrower hereby represents and warrants that (i) no Default
or Event of Default exists on the Ninth Amendment Effective Date, after giving
effect to this Amendment, (ii) as of the Ninth Amendment Effective Date and
before giving effect to this Amendment, Holdings and its Subsidiaries may incur
at least $1,000,000 of additional Indebtedness in reliance on clause (xiv) of
the definition of "Permitted Indebtedness" contained in the Senior Note
Indenture and (iii) the transactions contemplated by this

6

--------------------------------------------------------------------------------


Amendment, the JFLEI II Guaranty and the JFLEI II Cash Collateral Agreement do
not violate or contravene the Senior Note Indenture or constitute a default or
an event of default thereunder.

        32.    This Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be delivered to Holdings, the Borrower and the Agent.

        33.    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

        34.    From and after the Ninth Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

        35.    This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

* * *

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart
of this Amendment to be duly executed and delivered as of the date first above
written.

    ELGAR HOLDINGS, INC.
 
 
By:
 
/s/  KENNETH R. KILPATRICK      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
ELGAR ELECTRONICS CORPORATION
 
 
By:
 
/s/  KENNETH R. KILPATRICK      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
BANKERS TRUST COMPANY,
Individually and as Agent
 
 
By:
 
/s/  PATRICK W. DOWLING      

--------------------------------------------------------------------------------

Vice President

       



Acknowledged, and as to paragraphs 28 and 29 only, Agreed to, as of the date
written above:
 
 
 
 
J.F. LEHMAN EQUITY INVESTORS I, L.P.
 
 
 
 
By: J.F.L. Investors, L.L.C., its sole general partner
 
 
 
 
By:
 
/s/  DONALD GLICKMAN      

--------------------------------------------------------------------------------

Managing Member
 
 
 
 

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.37



NINTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT
